DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see (p. 9, 3rd paragraph), filed 08/12/2021, with respect to prior art Kraft (Kraft et al., US 2002/0110282 A1) not teaching sharpening and local contrast enhancement in a specific order, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheraizin et al., US 2006/0034512 A1 (Sheraizin), and further in view of Izumi et al., US 2005/0286793 A1 (Izumi).
The 35 USC 112(b) rejection of claim 14 has been withdrawn due to Applicant’s amendments.
Claims 1-4, 6, 8-10, 13-18, and 20-26 are currently pending; 1, 4, 8-10, 13, and 14 are amended; claims 20-26 are newly added; claims 5, 7, 11, 12, and 19 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheraizin et al., US 2006/0034512 A1 (Sheraizin), and further in view of Izumi et al., US 2005/0286793 A1 (Izumi).
Regarding claim 1, Sheraizin teaches a computer-implemented method of processing an image formed of pixels (digital images may be sent through a processor which may enhance the sharpness of the image) ([0003]), the method comprising: 
detecting skin tone pixels in the image (image analyzer 10 may detect areas of human skin in the input image) (Fig. 1; [0016] and [0019]); 
applying local (wherein skin processing unit 14 processes the areas of the input image which have skin in them) (Fig. 1; [0020]) contrast enhancement (skin processing unit 14 may reduce the chrominance values of areas of human skin may be oversaturated; thereby to reduce the redness of the skin) (Fig. 1; [0016] and [0020]) to the skin tone pixels (wherein skin processing unit 14 processes the areas of the input image which have skin in them) (Fig. 1; [0020]); 
after the applying local contrast enhancement to the skin tone pixels (after reducing the chrominance values of areas of human skin; thereby to reduce the redness of the skin) ([0016] and [0020]), applying local sharpening (per pixel sharpening) ([0046]) to at least some of the pixels (after the skin details have been processed, noise reducers 16 may reduce the noise in the high frequency components to provide sharpness enhancement) (Fig. 1; [0021]); and 
regenerating the image using the locally sharpened pixels (generating a sharpened image) ([0064]).  
Sheraizin teaches sharpening after skin processing (Fig. 1); however, Sheraizin does not explicitly teach that the sharpening is explicitly done to “at least some of the skin tone pixels” or regenerating the image using the locally sharpened “skin tone” pixels.
Izumi teaches a computer-implemented method of processing an image formed of pixels (photographic image processing program installed on a personal computer) ([0071]), the method comprising: detecting skin tone pixels in the image (skin area detection means 5c for detecting a skin area from the original image) (Fig. 3; [0035]); applying local sharpening to at least some of the skin tone pixels (wherein the first image processing means 5d sharpens the skin area detected by the skin area detection means) (Figs. 3 and 4, step S5; [0049]); and regenerating the image using the locally sharpened skin tone pixels (regenerating the image by pasting the skin sharpened area processed by the first image processing means into the image) (Fig. 4, step S8; [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheraizin to include sharpening at least some of the skin tone pixels and regenerating the image using the locally sharpened skin tone pixels since it allows the method /system to obtain an image with a high degree of sharpness while (Izumi; [0052]).

Regarding claim 2, Izumi teaches wherein the local sharpening is applied to all of the skin tone pixels (wherein the local sharpening is applied to all skin areas. As in this case the person’s face and hands) (Fig. 5B; [0048-0049]).  

Regarding claim 3, Izumi teaches wherein the regenerated image consists of the locally sharpened skin tone pixels and the original non-skin tone pixels (wherein the regenerated image consists of the sharpened skin tone areas as well as the original non-skin tone pixels that have been sharpened) (Fig. 5C; [0050-0051]). The Examiner would like to point out that taking the broadest reasonable interpretation of the claim language that the “original” pixels can be the pixels from the background even if they are subject to sharpening. Also, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second image processing could be left out generating an image with sharpened skin tone pixels with the original non-skin tone pixels.  

Regarding claim 4, Sheraizin teaches wherein the applying local sharpening to at least some of the pixels (after the skin details have been processed, noise reducers 16 may reduce the noise in the high frequency components to provide sharpness enhancement) (Fig. 1; [0021]) comprises applying at least one of an anti-aliasing filter (a “ringing” effect (also well known in the art as aliasing) can occur and to mitigate the effect, diminishing/filtering the intensity levels of those high frequency components whose intensity levels are above a respective threshold) ([0017], [0059], and [0064]).
However, Sheraizin does not explicitly teach “wherein the applying local sharpening to at least some of the skin tone pixels comprises applying at least one of a sharpener filter to the at least some of the skin tone pixels”.
Izumi teaches wherein the applying local sharpening to at least some of the skin tone pixels (wherein the first image processing means 5d sharpens the skin area detected by the skin area detection means) (Figs. 3 and 4, step S5; [0049]) comprises applying a sharpener filter to the at least some of the skin tone pixels (sharpening the skin area by applying a Laplacian filter) ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheraizin to include sharpening at least some of the skin tone pixels since it allows the method /system to obtain an image with a high degree of sharpness while sufficiently suppressing roughness in the areas other than the skin area, which results in a high-quality photographic image as a whole (Izumi; [0052]).

Regarding claim 8, Sheraizin teaches a computer-implemented method of processing an image formed of pixels (digital images may be sent through a processor which may enhance the sharpness of the image) ([0003]), the method comprising: 
detecting skin tone pixels in the image (image analyzer 10 may detect areas of human skin in the input image) (Fig. 1; [0016] and [0019]); 
adjusting colour (skin processing unit 14 may reduce the chrominance values of areas of human skin may be oversaturated; thereby to reduce the redness of the skin) (Fig. 1; [0016] and [0020]) of the skin tone pixels (wherein skin processing unit 14 processes the areas of the input image which have skin in them) (Fig. 1; [0020]); 
after the adjusting colour of the skin tone pixels (after reducing the chrominance values of areas of human skin; thereby to reduce the redness of the skin) ([0016] and [0020]), applying local sharpening (per pixel sharpening) ([0046]) to at least some of the pixels (after the skin details have been processed, noise reducers 16 may reduce the noise in the high frequency components to provide sharpness enhancement) (Fig. 1; [0021]); and 
regenerating the image using the locally sharpened pixels (generating a sharpened image) ([0064]).
Sheraizin teaches sharpening after skin processing (Fig. 1); however, Sheraizin does not explicitly teach that the sharpening is explicitly done to “at least some of the skin tone pixels” or regenerating the image using the locally sharpened “skin tone” pixels.
(photographic image processing program installed on a personal computer) ([0071]), the method comprising: detecting skin tone pixels in the image (skin area detection means 5c for detecting a skin area from the original image) (Fig. 3; [0035]); applying local sharpening to at least some of the skin tone pixels (wherein the first image processing means 5d sharpens the skin area detected by the skin area detection means) (Figs. 3 and 4, step S5; [0049]); and regenerating the image using the locally sharpened skin tone pixels (regenerating the image by pasting the skin sharpened area processed by the first image processing means into the image) (Fig. 4, step S8; [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheraizin to include sharpening at least some of the skin tone pixels and regenerating the image using the locally sharpened skin tone pixels since it allows the method /system to obtain an image with a high degree of sharpness while sufficiently suppressing roughness in the areas other than the skin area, which results in a high-quality photographic image as a whole (Izumi; [0052]).

Regarding claim 9, see the rejection made to claim 1 as well as Izumi for a processing system for processing an image formed of pixels (photographic image processing program installed on a personal computer) (Fig. 1; [0071]), for they teach all the limitations within this claim.

Regarding claim 10, see the rejection made to claim 4 as well as Izumi for a processing system for processing an image formed of pixels (photographic image processing program installed on a personal computer) (Fig. 1; [0071]), for they teach all the limitations within this claim.

Regarding claim 13, see the rejection made to claim 8 as well as Izumi for a processing system for processing an image formed of pixels (photographic image processing program installed on a personal computer) (Fig. 1; [0071]), for they teach all the limitations within this claim.

Regarding claim 15, Izumi teaches a computer program comprising instructions such that when the computer program is executed on a computing device, the computing device is arranged to carry out a method according to claim 1 (photographic image processing program installed on a personal computer) ([0071]).  

Regarding claim 16, Sheraizin teaches a method according to claim 1, wherein the image is one image of a plurality of images that make up a video sequence (wherein the digital images can be generated from a video camera; wherein a single image is used for enhancement) ([0002], [0014], and [0016]).

Regarding claim 17, see the rejection made to claim 2 as well as Izumi for a processing system for processing an image formed of pixels (photographic image processing program installed on a personal computer) (Fig. 1; [0071]), for they teach all the limitations within this claim.

Regarding claim 18, Izumi teaches arranged such that the regenerated image consists of the locally sharpened skin tone pixels and the original non-skin tone pixels (wherein the regenerated image consists of the sharpened skin tone areas as well as the original non-skin tone pixels that have been sharpened) (Fig. 5C; [0050-0051]). The Examiner would like to point out that taking the broadest reasonable interpretation of the claim language that the “original” pixels can be the pixels from the background even if they are subject to sharpening. Also, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second image processing could be left out generating an image with sharpened skin tone pixels with the original non-skin tone pixels.  

Regarding claim 20, Izumi teaches wherein the local sharpening is applied to all of the skin tone pixels (wherein the local sharpening is applied to all skin areas. As in this case the person’s face and hands) (Fig. 5B; [0048-0049]).  

Regarding claim 21, Izumi teaches wherein the regenerated image consists of the locally sharpened skin tone pixels and the original non-skin tone pixels (wherein the regenerated image consists of the sharpened skin tone areas as well as the original non-skin tone pixels that have been sharpened) (Fig. 5C; [0050-0051]). The Examiner would like to point out that taking the broadest reasonable interpretation of the claim language that the “original” pixels can be the pixels from the background even if they are subject to sharpening. Also, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second image processing could be left out generating an image with sharpened skin tone pixels with the original non-skin tone pixels.

Claims 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheraizin et al., US 2006/0034512 A1 (Sheraizin), Izumi et al., US 2005/0286793 A1 (Izumi), and further in view of Kraft et al., US 2002/0110282 A1 (Kraft).
Regarding claim 6, Sheraizin teaches after the skin details have been processed, noise reducers 16 may reduce the noise in the high frequency components to provide sharpness enhancement (Fig. 1; [0021]). Izumi teaches wherein the skin tone pixels comprise separate sub-pixels (wherein the skin area comprises sub-pixels of red (R), green (G), and blue (B)) ([0069]) and the applying local sharpening to at least some of the skin tone pixels (wherein the first image processing means 5d sharpens the skin area detected by the skin area detection means) (Figs. 3 and 4, step S5; [0049]). However, neither explicitly teaches “applying the local sharpening separately to each sub-pixel of the least some of the skin tone pixels”.
Kraft teaches a process for image sharpening of a photographic image (Abstract); which comprises applying the local sharpening (correction masks for the change of the image sharpness which influence an image property) ([0013]) separately to each sub-pixel of the (wherein the intensity of each sub-pixel, such as R of an RGB vector, can be changed/influenced) ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include sharpening separately each sub-pixel since it allows for advantageous image sharpening to be achieved (Kraft; [0025]).

Regarding claim 22, Izumi teaches an unsharp mask filter can be used to perform a sharpening operation in order to improve the sharpness ([0005]). Kraft teaches wherein the applying local contrast enhancement (correction mask for the change of the image sharpness locally describe the degree of contrast change to be carried out for the individual image elements) (Abstract) uses at least one of unsharp masking (unsharp masks) ([0018], [0058], and [0066]) and a histogram approach (histogram of the brightness values) ([0013]).

Regarding claim 23, Izumi teaches an unsharp mask filter can be used to perform a sharpening operation in order to improve the sharpness ([0005]). Kraft teaches wherein the applying local contrast enhancement (correction mask for the change of the image sharpness locally describe the degree of contrast change to be carried out for the individual image elements) (Abstract) uses at least one of unsharp masking (unsharp masks) ([0018], [0058], and [0066]) and a histogram approach (histogram of the brightness values) ([0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheraizin et al., US 2006/0034512 A1 (Sheraizin), Izumi et al., US 2005/0286793 A1 (Izumi), and further in view of Kokemohr, US 2008/0137952 A1 (Kokemohr).
Regarding claim 14, Sheraizin teaches after the skin details have been processed, noise reducers 16 may reduce the noise in the high frequency components to provide sharpness enhancement (Fig. 1; [0021]). Izumi teaches wherein the first image processing means 5d sharpens the skin area detected by the skin area detection means (Figs. 3 and 4, step S5; [0049]). However, neither explicitly teach “to enable a degree of local sharpening that is applied to the at least some of the skin tone pixels to be adjusted by a user”.
Kokemohr teaches image processing of a digital image in which a region of interest is defined in the digital image (Abstract); wherein image reference points (IRPs) are assigned to places in the image and can be assigned an image editing function to be performed ([0008]); and to enable a degree of local sharpening (degree/percent of sharpening for the IRP) ([0127] and [0178]) that is applied to the at least some of the skin tone pixels (wherein the IRPs can be specific regions or image characteristics such as the skin) ([0203]) to be adjusted by a user (wherein the degree/percent is set by the user) ([0127] and [0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include user adjustable sharpening since it allows the user to perform image-editing functions in a plurality of regions in the image for a desired effect (Kokemohr; [0008-0009] and [0203]).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sheraizin et al., US 2006/0034512 A1 (Sheraizin), Izumi et al., US 2005/0286793 A1 (Izumi), and further in view of Chesnokov, US 2018/0096467 A1 (Chesnokov).
Regarding claim 24, Sheraizin teaches wherein the adjusting colour of the skin tone pixels (skin processing unit 14 may reduce the chrominance values of areas of human skin may be oversaturated; thereby to reduce the redness of the skin) (Fig. 1; [0016] and [0020]). Izumi teaches a color correction means 5f for adjusting a color balance (Fig. 3; [0035]). However, neither explicitly teaches using “tone mapping”.
Chesnokov teaches a method and a computing device for processing an image ([0002]); and wherein the adjusting colour of the skin tone uses tone mapping (adjusting the color using tone mapping for human skin) ([0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using tone (Chesnokov; [0045]) such as amplifying the detail in the skin (Chesnokov; [0045]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sheraizin et al., US 2006/0034512 A1 (Sheraizin), Izumi et al., US 2005/0286793 A1 (Izumi), and further in view of Houjou et al., US 2015/0221087 A1 (Houjou).
Regarding claim 25, Sheraizin teaches wherein the image is one image of a plurality of images that make up a video sequence (wherein the digital images can be generated from a video camera; wherein a single image is used for enhancement) ([0002], [0014], and [0016]). Izumi teaches a video memory 7b for storing data to be displayed (Fig. ; [0034]). However, neither explicitly teaches wherein the plurality of images that make up the video sequence “have been subject to high dynamic range (HDR) image processing”.  
Houjou teaches an image conversion unit for enhancement of images that include a skin image (Fig. 3; Abstract and [0008]); wherein the image is one image of a plurality of images that make up a video sequence (wherein the image can be an image of a plurality of images taken in succession) ([0034] and [0077]) and wherein the plurality of images that make up the video sequence have been subject to high dynamic range (HDR) image processing (wherein the skin image is applied with the high dynamic range (HDR) conversion processing) ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include HDR processing since it generates an image that contains structures that are clear and salient (Houjou; [0010]).

Regarding claim 26, Sheraizin teaches wherein the image is one image of a plurality of images that make up a video sequence (wherein the digital images can be generated from a video camera; wherein a single image is used for enhancement) ([0002], [0014], and [0016]). Izumi teaches a video memory 7b for storing data to be displayed (Fig. ; [0034]). However, neither explicitly teaches wherein the plurality of images that make up the video sequence “have been subject to high dynamic range (HDR) image processing”.  
(Fig. 3; Abstract and [0008]); wherein the image is one image of a plurality of images that make up a video sequence (wherein the image can be an image of a plurality of images taken in succession) ([0034] and [0077]) and wherein the plurality of images that make up the video sequence have been subject to high dynamic range (HDR) image processing (wherein the skin image is applied with the high dynamic range (HDR) conversion processing) ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include HDR processing since it generates an image that contains structures that are clear and salient (Houjou; [0010]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov